UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 12, 2009 Tortoise Capital Resources Corporation (Exact Name of Registrant as Specified in Its Charter) Maryland 1-33292 20-3431375 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip Code) (913) 981-1020 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May 12, 2009, the Company announced the declaration of its second quarter 2009 distribution of $0.13 per common share.A copy of the press release is attached as Exhibit 99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release dated May 12, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TORTOISE CAPITAL RESOURCES CORPORATION Dated:May 14, 2009By:/s/ David J. Schulte David J. Schulte Chief Executive Officer Exhibit Index Exhibit No. Description 99.1 Press Release dated May 12, 2009
